Citation Nr: 1532188	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-44 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from September 1996 to September 1999. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In November 2010 the Veteran requested a hearing before the Board; however, he withdrew that request in writing in June 2014.

In July 2014, the Board remanded the matter for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The July 2014 remand directed that the Veteran undergo an audiological evaluation to determine whether his pre-existing right ear hearing loss was aggravated beyond its natural progression as a result of his service.  

The Veteran received a VA audiological examination in July 2014; however, the examination report mischaracterizes the relevant evidence of record, and is therefore inadequate.  The examiner issued a clarification of her opinion in April 2015; however, the clarifying opinion does not consider newly received evidence that is relevant to the appeal, nor are the examiner's conclusions supported by adequate rationale.  A new VA medical opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has identified VA records that have not been associated with the claims folder, and must be obtained upon remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).
The Veteran has received treatment from a non-VA provider, Dr. W., for his hearing loss.  As Dr. W.'s records are potentially relevant to the claim, they should be obtained, pending the Veteran's written authorization.  38 C.F.R. § 3.159(c)(1).  

In a February 2009 VA clinical note, the Veteran indicated that he was first told he had hearing loss in 2002, when he applied for employment.  The audiogram conducted by the Veteran's potential employer is likely relevant to the appeal, as it was generated only three years after the Veteran separated from active duty.  On remand, the Veteran must be asked to provide authorization to obtain those records.  Id.

The Veteran's separation examination is not of record.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, including service treatment records.  38 C.F.R. § 3.159(c)(2).  Efforts to locate these records must continue until VA concludes that the records do not exist or that further efforts to secure them would be futile.  On remand, the AOJ must attempt to acquire the Veteran's separation examination.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain VA treatment records since July 2009.

2.  Contact the National Personnel Records Center, Records Management Center, the Department of the Army, and/or and any other appropriate Federal repository, to request the Veteran's separation examination.  

The AOJ must continue efforts to locate the Veteran's separation examination until it is reasonably certain that it does not exist or that further efforts to obtain it would be futile.  The Veteran must be notified of any action taken.  All efforts to obtain the Veteran's separation examination must be memorialized in the record.  If the record cannot be located, a formal finding of unavailability must be associated with the record.  

3.  Request that the Veteran provide written authorization to obtain his records from Dr. W., the private physician who treated the Veteran for hearing loss.  (Dr. W.'s full name can be found on an August 2012 letter written in support of the Veteran's appeal).  When the Veteran's authorization is received, obtain the identified records.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Request that the Veteran identify the employer who diagnosed the Veteran's hearing loss in 2002, and provide written authorization to obtain his records from that organization.  After such authorization is received, request that the identified employer provide all audiometric findings relevant to the Veteran.   

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  Then, obtain a VA medical opinion from an  appropriate medical professional who has not previously evaluated the Veteran's right ear hearing loss.  The entire record must be reviewed by the examiner.  A physical examination of the Veteran is not necessary unless the examiner determines that such is medically necessary.  

After reviewing all of the evidence of record, the examiner is whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss increased in severity during service.  If such increase occurred, then the examiner must then determine if there is clear and unmistakable evidence (obvious or manifest evidence) that the increase in disability was due to the natural progress of the condition.

In reaching a conclusion, the examiner must take into account the Veteran's separation examination, if such has been located, and all of the post-service audiometric findings.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




